Case 1:19-cr-01211-.]B Document 9 Filed 04/24/19 5'%%%1 OfEILED
D STATES DFSTHI
ALBUQUEFeouc-i_ NEWHE(;<%§T

IN THE UNITED STATES DISTRICT COURT ilPR 2 4 2019

FOR THE DISTRICT OF NEW MEXICO MH-CH
ELL a ELFEHS

CLEHK

UNITED sTATEs oF AMERICA, ) chMINAL No. Ml_C[B
)
Plaintiff, ) 18 U.S.C. § 922(§)(1): Felon in Possession
) of a Firearm and Ammunition.
vs. )
)
LARRY MITCHELL HOPKINS )
a.k.a., Johnny Horton, JR., )
)
Defendant.
IN D I C T M E N T
_ The Grand Jury charges:

On or about November 28, 2017, in San Juan County, in the District of New Mexico_. the
defendant, LARRY MITCHELL HOPKINS, having been convicted of at least one of the
following felony crimes punishable by imprisonment for a term exceeding one year:

l. Felon in possession ofa firearm,

2. Impersonation ofa peace offlceI', and

3. Possession ofa loaded firearm by a convicted felon,

knowingly possessed, in and affecting commerce, firearms and ammunition

In violation of 13 U.s.C. § 922(g)(1).

A TRUE BILL:

fsi

/_U FOREPERSON OF THE GRAND JURY
QS><

lstant IRTedStatethurney

